OPINION — AG — QUESTION: "(STATE SUPERNUMERARY JUDGE) IF THE BOARD OF COUNTY COMMISSIONERS OF PITTSBURG COUNTY, WHICH COUNTY TOGETHER WITH MCINTOSH COUNTY COMPRISES DISTRICT COURT JUDICIAL DISTRICT NO. 18, OF WHICH STATE SUPERNUMERARY JUDGE W. A. LACKEY WAS FORMERLY JUDGE OF THE DISTRICT COURT OF EACH OF THE TWO COUNTIES COMPRISING SAID DISTRICT BUT WHO THEN AND NOW RESIDES IN PITTSBURG COUNTY, HAS AUTHORITY TO PAY MONTHLY TELEPHONE BILL OF A TELEPHONE INSTALLED BY SAID BOARD OF COMMISSIONERS IN AN OFFICE IN THE COUNTY COURTHOUSE FURNISHED BY THE BOARD TO SAID STATE SUPERNUMERY JUDGE.?" — NEGATIVE CITE: 20 O.S. 1961 921-925 [20-921] — [20-925] (FRED HANSEN)